Exhibit 10.1
 
Execution Version
 
AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
 
This AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Amendment”) is dated as of
the 29th day of May, 2015 (the “Amendment Date”) by and between Brighthaven
Ventures, L.L.C., a North Carolina limited liability company having its
registered office at 3200 East Hwy. 54, Suite 100, Research Triangle Park, NC
27709 (“BHV”) and Islet Sciences, Inc., a Nevada corporation having its
principal place of business at 6601 Six Forks Rd., Suite 140, Raleigh, NC 27615
(“ISLT”).  All capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Agreement.
 
WITNESSETH THAT:
 
WHEREAS, BHV and ISLT entered into the Exclusive License Agreement dated March
3, 2015 (the “Agreement”); and
 
WHEREAS, in accordance with Article 29 of the Agreement, BHV and ISLT wish to
amend the Agreement as set forth in this Amendment;
 
NOW,   THEREFORE,   in consideration   of   the   covenants   and   obligations
expressed herein, and intending to be legally bound, the Parties hereto agree as
follows:


1.           The fourth sentence of Article 33 of the Agreement (in which the
Financing Period is defined) is hereby deleted and replaced with the following:


The “Financing Period” shall constitute that period of time beginning on the
Execution Date and ending on June 15, 2015.


2.           This Amendment is limited as specified and shall not constitute a
modification, amendment or waiver of any other provision of the
Agreement.  Except as amended by this Amendment, the Agreement shall remain in
full force and effect, subject to and in accordance with Article 33 of the
Agreement.  For clarity, the Effectiveness Condition shall not be deemed to have
been met, and the Effective Date shall not be deemed to have occurred, by virtue
of this Amendment.  The Effective Date shall only occur, if at all, upon the
satisfaction of the Effectiveness Condition prior to the end of the Financing
Period (as such definition is amended by this Amendment) in accordance with
Article 33 of the Agreement.


3.           The Amendment is effective as of the Amendment Date.  This
Amendment may be executed by the Parties in one or more identical counterparts,
all of which together will constitute this Amendment.  If this Amendment is
executed in counterparts, no signatory hereto will be bound until both Parties
have duly executed a counterpart of this Amendment.




[signature page to follow]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Amendment to Exclusive License Agreement]
 
IN WITNESS WHEREOF, the Parties by their respective authorized representatives,
have executed this Agreement.
 

  Brighthaven Ventures, L.L.C.          
 
By:
/s/ Bentley Cheatham       Bentley Cheatham, Ph.D.       Chief Executive
Officer           

 

  Islet Sciences, Inc.          
 
By:
/s/ Steven R. Delmar       Steven R. Delmar       Chief Financial Officer       
   

 
 
 